 ST. REGIS PAPER COMPANY37 1ST.REGIS PAPER COMPANYandLODGE 1009, INTER-NATIONAL ASSOCIATION OF MACHINISTS, AFL, Petitioner.Case No. 3-RC-1147. June 4, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Hymen Dishner,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [MembersHouston,Styles,andPeterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaningof the Act.2.The labororganizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to add to the units of millwrightsand pipefitters it now represents at the Employer's Deferiet,New York, plant, the helpers in both of these categories, and italso seeks to sever craft units of electricians and helpers,masons and helpers, painters and helpers, and welders andhelpers. International Brotherhood of Pulp, Sulphite and PaperMillWorkers, AFL, herein called the Intervenor,' contendsthat the proposed units are inappropriate in view of the historyof collective bargaining since 1938 covering the employeessought and all other employees in those classifications at theseveral plants, including the Deferiet plant, which comprisethe Employer's Northern Mills.From 1938 to 1950, the Employer executed agreementscovering employees at the Northern Mills jointly with thePetitioner, the Paper Makers, and International Brotherhoodof Firemen and Oilers, AFL, herein called the Firemen.2 InApril 1951, the Petitioner filed six petitions seeking craftunits at the Deferiet plant. The Board dismissed these petitionson the ground that the bargaining history established a con-trollingmultiplant pattern of collective bargaining for theNorthern Mills.3InJune 1952, the Petitioner filed three petitions seekingcraft units of machinists, millwrights, and pipefitters at the1 International Brotherhood of Paper Makers, AFL, herein called the Paper Makers, alsointervened at the hearing on the basis of its contractual interest, but disclaimed interest inany election the Board may direct in this case.2 These multiplant agreements were formerly signed by certain other unions, but the plantsin which these other unions had their membership are no longer part of the Northern Mills.3St.Regis Paper Company, 97 NLRB 1051 On May 20. 1952, the Petitioner's motion forreconsideration wau denied.105 NLRB No. 39. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeferiet plant. The Board found that the Petitioner had repre-sented the employees sought for over 30 years, and that, al-though it had signed the multiplantagreements,it had repre-sentedonly these Deferiet employees, according to itsjurisdictional agreement with the other contracting parties.The Board also found that the Petitioner had not been a partyto the 1950 multiplantagreement,but had signeda separateagreement in September 1951 covering these employees. Elec-tions were directed, 4 and the Petitioner was subsequently cer-tified as the bargaining representative of the three craft unitssought.Inview of the Board's action in that case, the Petitionercontends that elections should be directed in the four craft unitsherein sought. The decision in that case, however, was basedupon the particular circumstances that since 1938 there had beena multiplant bargaining history for all except the crafts soughttherein, which had been on a single-plant bargaining basis forover 30 years. The decision was specifically limited to "thesecircumstances of this case"; such circumstances do not appearin the bargaining history of the crafts sought herein, whichhave been part of the multiplant unit.The Petitioner also relies upon the fact that since the de-cision in that case, a rider to the multiplant agreement hasbeen executed by all the parties thereto, including the inter-nationalrepresentative of the Paper Makers, but not therepresentative of the Deferiet Paper Makers local. That local,a day before, signed a substantially similar rider. The Pe-titioner contends that the result of this separate action was tobreak down the joint bargaining plan at the Deferiet plant. Wefind, however, that the plan has not broken down to an extentthatwould warrant a departure from the Board's rule thatwhere, as in the instant case, there has been a history of bar-gaining on a multiplant basis, the craft units sought to beseveredmust be coextensive with the multiplant unit. Wetherefore find the proposed craft units inappropriate.'The Petitioner urges that the two groups of helpers soughtshould be given an opportunity to vote for inclusion in the sameunits as their respective craftsmen, particularly as, underthe present jurisdictional agreement of the parties, thesehelpersmust join the Petitioner when they are promoted tocraftsmen. We are satisfied that the interests and duties of themillwright and pipefitter helpers are closely allied with thoseof their respective craftsmen, and as the millwrights and thepipefitters were severed on a single-plant basis, their helpersmay be severed on that basis also.6Accordingly, we shall direct elections in the following votinggroups at the Employer's Deferiet, New York, plant, excludingtherefrom office clerical employees, guards, professional em-'St.Regis Paper Company, 101 NLRB 656 By stipulation of the parties, the record of thatcase and of St. Regis Paper Company, 97 NLRB 1051, were incorporated into the record ofthe instant case5American Steel Foundries, Alliance Works, 101 NLRB 655.6Bethlehem Steel Company, Shipbuilding Division, 99 NLRB 952. H. P. WASSON AND COMPANY373ployees, all other employees, and all supervisors as definedin the Act: (1) Millwright helpers and (2) pipefitter helpers. Ifa majority of the employees in either group(1) or (2) votes forthePetitioner, they will be taken to have indicated a desirethat their group be included in the appropriate craft unit, andthe Regional Director conducting the elections directed hereinis instructedto issue acertification of representatives to thateffect. If, however, a majority in either of the groups votes forthe Intervenor, they will be taken to have indicateda desirethat their group remain in the existing multiplant unit, and theRegional Director conducting the elections directed hereinwillissue a certification of results of election to that effect.[Text of Direction of Elections omitted from publication.]H. P. WASSON AND COMPANYandRETAIL, WHOLESALE &DEPARTMENT STORE UNION, CIO, Petitioner. Case No.35-RC-853. June 5, 1953SUPPLEMENTAL DECISION AND ORDEROn April 21, 1953, the Board issued its Decision and Direc-tion of Election in the above-entitled proceeding.' In its De-cision the Board held, inter alia, that "on call" employeeswere included in the unit, but not eligible to vote in the election,of the regular full-time and part-time employees at the Em-ployer's Indianapolis, Indiana, department store. On April 27,1953, the Employer filed a petition for reconsideration, re-questing that the Board reconsider its disposition of the rightto vote of the "on call" employees and find that these employeesare eligible to vote. A On April 28, the Petitioner filed atelegram opposing the Employer'srequest.On May 12, theparties further filed a stipulation stating that the cafeteriaemployees were part of the appropriate unit and requestingthat the Board amend its original Decision and Direction ofElection specifically to include the cafeteria employees.The Board' has considered the Employer's petition forreconsideration,the Petitioner'sopposition thereto, and theentire record in the case and makes the following dispositionof the matters raised:As to the Employer's petition for reconsideration, the Board,in its original decision, found that the Employer's "on call"employees were included in the same unit as the Employer's1104 NLRB 249.2 The Employer also filed a motion to "vacate" the direction of election pending determina-tion of the issue raised by its petition for reconsideration. On May 6, 1953, the Board issuedan order which amended the direction of election by directing that the election be held within60, rather than 30, days from the direction of election.3Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three-member panel [Members Houston, Styles, and Peter-son.]105 NLRB No. 50.